Citation Nr: 0947905	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a memory loss 
disorder.

2.  Entitlement to an initial schedular disability rating in 
excess of 20 percent for postoperative degenerative disc 
disease of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left hip strain.
 
4.  Entitlement to an initial disability rating in excess of 
10 percent for right hip strain.

5.  Entitlement to an initial disability rating in excess of 
20 percent for reflex sympathetic dystrophy of the left foot.

6.  Entitlement to an initial disability rating in excess of 
10 percent for asthma.
 
7.  Entitlement to an initial compensable disability rating 
for kidney stones for the period prior to March 21, 2005.

8.  Entitlement to an initial disability rating in excess of 
10 percent for kidney stones for the period from March 21, 
2005.

9.  Entitlement to an initial compensable disability rating 
for irritable bowel syndrome.

10.  Entitlement to an extra-schedular disability rating for 
postoperative degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse and daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision the RO denied service 
connection for memory loss; and granted service connection 
for the following disorders, with initially assigned ratings 
shown in parentheses, all effective June 17, 2004 (day 
following discharge from service): postoperative degenerative 
disc disease of the lumbar spine (10 percent); reflex 
sympathetic dystrophy of the left foot (20 percent); right 
hip strain (10 percent); left hip strain (10 percent); asthma 
(10 percent); kidney stones (zero percent); and irritable 
bowel syndrome (zero percent).  The Veteran perfected appeals 
to the Board as to the denial of service connection for 
memory loss, and as to the initial disability ratings 
assigned for each of the disabilities granted service 
connection.

After the Veteran filed a notice of disagreement initiating 
her appeal in March 2005, and the RO issued a statement of 
the case in June 2005.  Subsequently after a VA examination, 
in December 2005 the RO issued a rating decision and in 
January 2006 the RO sent the Veteran a supplemental statement 
of the case.  

In the December 2005 rating decision the RO increased the 
initially assigned rating for postoperative degenerative disc 
disease of the lumbar spine from 10 to 20 percent effective 
June 17, 2004; and increased the initially assigned rating 
for kidney stones from zero to 10 percent effective March 21, 
2005.  The assignment of March 21, 2005 as the effective date 
for the 10 percent rating was based on the RO's incorrect 
position that a claim for an increased rating for kidney 
stones was received that date.  The rating decision also 
denied entitlement to a total disability evaluation based 
upon unemployability (TDIU) due to service-connected 
disability.  

In February 2006 the Veteran filed a substantive appeal, VA 
Form 9, perfecting her appeal from the July 2004 rating 
decision.  In that form, the Veteran also claimed a separate 
rating for surgical scars, and service connection for 
posttraumatic stress disorder (PTSD).  The Veteran also 
included a notice of disagreement as to the December 2005 
denial of her claim for TDIU.

In December 2006 the RO issued a statement of the case 
addressing the Veteran's claim for TDIU.  The Veteran did not 
submit timely perfect the appeal by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement).  See 38 
U.S.C.A. 
§ 7105(a) (West 2002).  Also that month, the RO issued a 
rating decision that granted service connection for a 
dysthymic disorder; and denied service connection for PTSD.

In March 2008, the Veteran submitted a statement in which she 
claimed service connection for fibromyalgia and for PTSD.  In 
a May 2008 rating decision, the RO denied entitlement to 
TDIU.  In June 2008, the Veteran submitted an application for 
increased compensation based on unemployability, VA Form 21-
8940; and in an attached statement requested the RO to 
reconsider the claim for TDIU. 

In a July 2008 rating decision, the RO granted service 
connection: for scars status post lumbar diskectomy with 
implanted spine stimulator, assigned a noncompensable 
disability rating; and for post operative reflex sympathetic 
dystrophy, right foot associated with degenerative disc 
disease of the lumbar spine, for which the RO assigned a 
noncompensable disability rating.   

In a March 2009 rating decision, the RO denied service 
connection for PTSD, for fibromyalgia, and for cysts, 
bilateral breasts; and denied TDIU.  As of the time of this 
Board decision, review of the claims files at the Board does 
not show that the Veteran has initiated any appeal from this 
rating decision as to the TDIU or other claims.  The veteran 
has one year from notification of the March 2009 RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision; the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West Supp. 2005); 38 
C.F.R. § 20.302  (2009).

The Veteran, along with two family members, testified before 
the undersigned Veterans Law Judge at a video-conference 
hearing in June 2009.

The claim for an initial schedular disability rating in 
excess of 20 percent for postoperative degenerative disc 
disease of the lumbar spine is adjudicated below.  The issue 
of entitlement to a greater level of compensation for that 
disability on an extra-schedular basis must be remanded, in 
the REMAND portion of the decision, to the RO via the Appeals 
Management Center (AMC), in Washington, DC,  to determine, in 
the first instance, whether this additional consideration is 
warranted under the facts of this case.  


FINDINGS OF FACT

1.  The competent evidence is against a finding of the 
presence of any current memory loss disorder separate from 
any symptoms associated with service-connected dysthymic 
disorder related to service.

2.  The Veteran's postoperative degenerative disc disease of 
the lumbar spine is manifested by painful motion, and is not 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
total duration of at least 4 weeks during any 12 month period 
due to the disability; and there are no chronic neurological 
pathologies such as bowel or bladder impairment due to the 
service-connected disability. 

3.  The Veteran's left hip strain is manifested by complaints 
of painful motion, with limitation of motion; it is not 
productive of hip ankylosis, thigh flexion limited to 30 
degrees, or other thigh impairment, hip flail joint, or femur 
impairment.

4.  The Veteran's right hip strain is manifested by 
complaints of painful motion, with limitation of motion; it 
is not productive of hip ankylosis, thigh flexion limited to 
30 degrees, or other thigh impairment, hip flail joint, or 
femur impairment.

5.  The Veteran's reflex sympathetic dystrophy of the left 
foot is manifested by complaints of pain on walking or 
palpation and productive of moderate symptoms; it is not 
productive of moderately severe symptoms.

6.  The Veteran's asthma requires the use of daily 
inhalational bronchodilator therapy; but does not result in 
an FEV-1 of 55 or less percent of predicted, an FEV-1/FVC of 
55 percent or less, at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic corticosteroids.

7.  The Veteran's kidney stones are manifested by occasional 
attacks of colic, not infected; and not productive of 
frequent attacks of colic requiring catheter drainage.

8.  The Veteran's irritable bowel syndrome is manifested by 
no more than a mild impairment due to bowel function 
disturbance with occasional episodes of abdominal distress.


CONCLUSIONS OF LAW

1.  A memory loss disorder was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009). 

2.  The schedular criteria for an evaluation in excess of 20 
percent for postoperative degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5237 (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for left hip strain, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5019, 5252, 5253 (2009).

4.  The criteria for an initial disability rating in excess 
of 10 percent for right hip strain, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2009).

5.  The criteria for an initial disability rating in excess 
of 20 percent for reflex sympathetic dystrophy of the left 
foot, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, 
4.1-4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 
8720 (2009). 

6.  The criteria for an initial disability rating of 30 
percent and no more for asthma, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.97, Diagnostic Code 6602 
(2009).

7.  The criteria for an initial disability rating of 10 
percent and no more for kidney stones for the period prior to 
March 21, 2005, have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3,102, 
3.159, 4.1-4.7, 4.115, Diagnostic Codes 7508, 7509 (2009). 

8.  The criteria for an initial disability rating in excess 
of 10 percent for kidney stones for the period from March 21, 
2005, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.115,  Diagnostic Codes 
7508, 7509 (2009). 

9.  The criteria for an initial compensable disability rating 
for irritable bowel syndrome, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7319 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between December 2004 and October 
2008.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claim 
and for the rating claims on appeal.  The RO has provided 
adequate notice of how effective dates are assigned.  The 
claims were subsequently readjudicated most recently in a 
November 2008 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims on appeal.  As such, the 
Board concludes prejudicial error in the timing or content of 
VCAA notice has not been demonstrated.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  
 
II.  Service Connection

The Veteran claims service connection for a memory loss 
disorder.  Memory is a cognitive function of the brain.  See 
Dorland's Illustrated Medical Dictionary 388 (31st ed. 2007).  
Memory is that mental faculty by which sensations, 
impressions and ideas are recalled.  See Id. 1148.  A memory 
deficit may of course be an acute or chronic condition.  
Chronic memory loss has been associated with a number of 
neurological etiologies involving injury and/or disease of 
the central nervous system, such as traumatic brain injury or 
dementia.  See Id. at 492.   

VA recognizes memory loss also as associated with mental 
(psychiatric) disorders, and makes memory loss part of the 
criteria for evaluating psychiatric disorders.  See the 
General Rating Formula for Mental Disorders. 38 C.F.R. § 
4.130 (2009).  Notably, in the December 2006 rating decision 
the RO granted service connection for a dysthymic disorder.  
Importantly, under applicable regulation a separate rating 
for any memory loss symptoms that are part of the Veteran's 
service-connected dysthymic disorder is not permitted for, as 
this would amount to pyramiding of benefits already received 
for the service-connected dysthymic disorder.  See 38 C.F.R. 
§ 4.14 (2009) (the evaluation of the same disability under 
various diagnoses is to be avoided).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To the extent that any claimed memory loss exists that may 
constitute a claim for an organic disease of the nervous 
system, for cases in which a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, then such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Notwithstanding all of the above, as a threshold requirement, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and if present, then in the absence of proof of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
 
Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and she does not argue otherwise.

The determination of whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Service treatment records show treatment for various 
complaints and conditions, primarily for physical conditions 
involving asthma, the left foot and the lumbosacral spine.  
These treatment records also show that the Veteran was seen 
for psychiatric treatment/evaluation between February and 
April 2003 with complaints of the Veteran being depressed.  
During these psychiatric treatment visits, the Veteran made 
no complaints referable to memory, except that in February 
2003 she reported that she had had decreased appetite and 
sleep, and decreased energy and concentration along with 
other symptoms.  During these visits, on mental status 
examination, memory and/or cognition were evaluated as being 
intact.  

Chronological records of medical care during service contain 
lists of problems, which do not include any referable to a 
memory loss condition.  During service none of the periodic 
reports of medical history shows that the Veteran reported 
any problems referable to a memory loss; and the reports of 
associated examinations show no abnormal evaluations 
referable to a memory loss. 

The report of an April 2004 VA examination shows that the 
Veteran reported complaints of a memory loss.  She reported 
that she had trouble with concentration, difficulty 
multitasking, and holding a steady conversation.  After 
examination the examination report contains a diagnosis that 
with respect to memory loss, there is no diagnosis, and no 
pathology to render a diagnosis.

The report of an October 2006 VA psychiatric examination 
shows that the examiner in part diagnosed a dysthymic 
disorder.  During that examination the examiner made findings 
that the Veteran's memory function was good, and that no 
memory deficit could be elicited. 

None of the medical treatment records contain a diagnosis of 
a memory loss disorder, or findings consistent with such 
condition.  

The preponderance of the evidence is against a finding that 
of a present memory loss disorder which is not part of her 
service-connected dysthymic disorder, and which is related to 
service or to a service-connected disability.  As reflected 
in the comprehensive review of the medical records on file, 
there is no competent evidence of any current disability 
constituting a memory loss disorder.  There simply is no 
medical evidence showing findings or diagnosis of any chronic 
memory deficits constituting a memory loss disorder; and as 
discussed above, the consistent findings are the opposite.  

There is no diagnosis of a memory loss condition, except that 
of the Veteran.  While the Veteran has provided lay evidence 
of such diagnosis, of memory loss and an etiological link to 
service, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's diagnosis and 
opinion in this matter are of little value, however, because 
the determination involves a question that only medical 
experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a memory loss disorder.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

A claimant may, however, experience multiple distinct degrees 
of disability that may result in VA's assignment of different 
levels of compensation during the period beginning from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The Veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  
When a disability is not specifically listed in the Rating 
Schedule, it may be rated under a closely related injury in 
which the functions affected and the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2009).

If the Rating Schedule does not provide a noncompensable 
(zero percent) evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2009).

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Code's are not defined in VA's Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6 (2009).

The medical evidence most material to the claims on appeal is 
contained in the three VA examinations during the relevant 
period, in April 2004, July 2005, and April 2008.  

A.  Orthopedic Disabilities of the Lumbar Spine and Hips

The Veteran claims entitlement to an initial disability 
rating in excess of 20 percent for her postoperative 
degenerative disc disease of the lumbar spine; and ratings in 
excess of 10 percent for each of her bilateral hip strain 
disabilities.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is verified by X-ray findings is 
to be rated as degenerative arthritis pursuant to criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The bilateral hip 
symptoms of the Veteran's bilateral hip strain are evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5019 for bursitis.  
That code provides that bursitis will be rated on limitation 
of motion of the affected parts, as degenerative arthritis.  

Degenerative arthritis is evaluated pursuant to criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, if limitation of motion of the 
specific joint or joints involved is compensable under the 
appropriate diagnostic codes, degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Here, the 
specific joints involved constitute the lumbar spine and 
hips.

If the limitation of motion of the specific joint(s) involved 
is ratable as noncompensable under the appropriate diagnostic 
code(s), then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003. In this case, limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  But if limitation of motion 
is absent, and there is X-ray evidence of degenerative 
arthritis involvement of 2 or more major joints or 2 or more 
minor joint groups, then: (1) a 10 percent rating is 
warranted; or, (2) if additionally there are occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted.  Id.

i.  Postoperative Degenerative Disc Disease of the Lumbar 
Spine

Under VA's Rating Schedule, disabilities of the spine are to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (6) (2009).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine: 

A 20 percent rating is warranted if the medical evidence 
shows forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 
degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or the combined 
range of motion of the cervical spine not greater than 
170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent rating is warranted if the medical evidence 
shows forward flexion of the cervical spine limited to 
15 degrees or less; or favorable ankylosis of the entire 
cervical spine.

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; 

Higher ratings are assignable under diagnostic criteria 
for more severe symptoms shown.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2009).

The lumbosacral and sacroiliac joints should be considered as 
one anatomical segment for rating purposes.  38 C.F.R. § 4.66 
(2009).  There should be careful consideration of lumbosacral 
sprain, and of the various symptoms of pain and paralysis 
attributable to disease affecting the lumbar vertebrae and 
the intervertebral disc.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 20 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months.

A 40 percent evaluation is assigned if the disability 
results in incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and

A 60 percent evaluation is assigned if the disability 
results in incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months.

38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Codes 5235 to 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2009).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes, or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (2) (2009).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

In this regard, service connection is separately in effect 
for associated neurologic abnormalities identified as: reflex 
sympathetic dystrophy, left foot; and post operative reflex 
sympathetic dystrophy, right foot associated with 
degenerative disc disease of the lumbar spine.  The latter 
neurological disorder, as well as the Veteran's separately 
service-connected scars disability, are not on appeal.  The 
reflex sympathetic dystrophy, left foot, is separately 
considered in Section B below.  Therefore, evidence 
pertaining to these three conditions are not for 
consideration; none of the three are part of the evaluation 
in this section regarding the rating for the Veteran's 
postoperative degenerative disc disease of the lumbar spine.  
See 38 C.F.R. § 4.14 (2009) (the evaluation of the same 
disability under various diagnoses is to be avoided).   

During an April 2004 VA examination the Veteran reported 
complaints of pain in the lower back, which was constant, and 
which travelled down the left leg.  This was a burning and 
sharp pain of a severity she estimated to be as a 5 on a 
scale of 10.  She said she had had incapacitation about two 
times per month lasting one day each time, totaling 24 days 
in the past year.  She stated that each week she lost about 
25 to 30 hours from work.  In reporting complaints on her 
overall condition, she stated that she was unable to do a 
number of cited normal daily activities and could not lift 
more than five pounds without pain or walk long distances.  
She was currently employed as an air traffic controller.

On examination of the thoracolumbar spine, there was no 
radiation of pain, muscle spasm, or tenderness.  Straight leg 
raising was negative bilaterally.  Range of motion was 
additionally limited by pain, which is the major factor.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis present.  She had 
intervertebral disc syndrome involving the lumbar spine (L3-
4).  There was no bowel or bladder dysfunction.  Lumbar spine 
X-ray examination showed mild leftward scoliosis, otherwise 
was unremarkable.

The lumbar spine ranges of motion included flexion from zero 
to 60 degrees (with pain at 60 degrees); extension from zero 
to 20 degrees; right and left lateral flexion from zero to 25 
degrees, bilaterally; right and left rotation from zero to 25 
degrees, bilaterally.    

Lumbar spine X-ray examination showed mild leftward 
scoliosis, otherwise was unremarkable.  The report concludes 
with a diagnosis of degenerative disc disease of the lumbar 
spine, postoperative, with mild scoliosis.  The examiner 
noted that subjectively, the Veteran reported low back pain 
with occasional radiation down her leg into the anterior 
lateral thigh; and objectively, there was decreased range of 
motion associated with pain.  The examiner noted that X-rays 
showed some mild scoliosis; and that a magnetic resonance 
imaging (MRI) examination in July 2003 showed degenerative 
disc disease at L5-S1; and a subsequent MRI showed nerve root 
impingement for which the Veteran underwent microdiskectomy.

The report of a July 2005 VA examination shows a past 
surgical history at Portsmouth Naval Hospital including: 
microdiskectomy of L5-S1 in October 2002 due to a left-sided 
sciatica; and spinal cord stimulation implant in January 
2004.  

During the July 2005 VA examination the Veteran reported 
complaints of back pain worsening after her October 2002 back 
surgery, requiring the January 2004 surgery.  She reported 
that the back pain required her to use the stimulator at 
least 8 hours per day.  She reported having sharp sudden 
pains, radicular sciatic pains going down both hamstrings, 
calves and to her feet; occurring about twice a day.  She 
complained of lower back discomfort/dull pain in the L5-S1 
area, which she rated as 7 out of 10 in severity.  She stated 
that she can function with medications if the pain is not 
incapacitating, but if chronic, it causes her functional 
impairment in doing bending, lifting, or prolonged walking 
over 20 minutes.  She was not currently working.

On examination, the thoracolumbar spine showed no radiation 
of pain on movement.  The thoracolumbar spine showed no 
ankylosis and straight leg raising was negative bilaterally.  
There was no muscle spasm.

The lumbar spine ranges of motion included flexion of 45 
degrees; extension of 20 degrees; right and left lateral 
flexion of 25 and 20 degrees, respectively; and right and 
left rotation of 35 and 30 degrees, respectively.  The ranges 
of motion were limited by pain as a major functional impact.  
The examiner estimated that the joint function would be 
additionally limited by pain if there was repetitive use.  
There was no fatigue, weakness, lack of endurance, or 
incoordination noted.  There was no intervertebral disk 
syndrome, and no associated gastrointestinal or genitourinary 
symptoms (bowel or bladder dysfunction).  

During an April 2008 VA examination the Veteran reported 
complaints of constant back pain (rated at a level of 4 on a 
scale of 10), on a daily basis with some radiation into both 
hips; problems sleeping due to the pain; with some relief 
with a neuro-stimulator.  She had flare-ups resulting in pain 
of 8 out of 10.  The flare-ups occur every other day, 
precipitated by weight-bearing over 30 minutes.  She had pain 
with lifting over five pounds or with bending.  She had 
problems doing daily activities such as getting out of the 
bath, putting clothes on.  She was unemployed.  She stated 
that she has had 14 days of prescribed bed rest in the past 
two weeks.  She reported having urinary urgency and frequency 
but she is able to control her bladder and bowel currently.  
She uses a cane, and a wheel chair in place of walking or 
standing for prolonged time.  She was able to do limited 
activities of daily living.

On examination of the thoracolumbar spine, there was no heat, 
swelling or erythema.  On repetitive range of motion testing, 
ranges of motion included flexion from zero to 70 degrees; 
extension from zero to 15 degrees; right and left lateral 
flexion from zero to 25 and 30 degrees, respectively; right 
and left lateral rotation from zero to 40 and 30 degrees, 
respectively.  There was pain noted with all motion of the 
back; no additional limitation of motion was noted.  There 
was no CVA (costovertebral angle) tenderness and no muscle 
spasm noted.   

The report contains a diagnosis of degenerative disc disease 
lumbar spine without objective findings of radiculopathy.  
The examiner opined that additional limitation of function 
due to repetitive use or flare-ups could not be determined 
without resorting to mere speculation.

The preponderance of the foregoing medical evidence weighs 
against an initial disability rating in excess of 20 percent, 
at any time, under any of the applicable criteria under the 
General Rating Formula.  First, no evidence has been shown of 
periods of incapacitation approximating a total duration of 
at least four weeks but less than six weeks during a prior 12 
month period, and thus a higher evaluation is not warranted 
under the Incapacitating Episodes Formula.  At worst, the 
Veteran herself stated during an April 2004 VA examination 
that she had had approximately 24 days, or roughly a little 
over three weeks of incapacitation in the previous 12 month 
period.

The Veteran does not have forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  At 
the three VA examinations the range of motion for flexion of 
the lumbar spine varied from 45 to 70 degrees.  Thus, a 
higher evaluation is not warranted under the General Rating 
Formula.  

The left and right foot reflex sympathetic dystrophy 
disorders are not part of the lumbar spine evaluation because 
they are already separately evaluated and either evaluated 
separately below (left foot), or in the case of the right 
foot, not on appeal.  Other than these two service-connected 
neurologic disorders, the Veteran has no associated objective 
neurologic abnormalities, to include bowel or bladder 
impairment diagnosed.  Thus no separate ratings are warranted 
under an appropriate diagnostic code as directed by Note (1) 
to the General Rating Formula.

In summary, the Board does not find, that a higher schedular 
rating is warranted for the postoperative degenerative disc 
disease of the lumbar spine, under any relevant diagnostic 
criteria.  Also, there is no medical and/or factual basis 
upon which to conclude that there is functional loss due to 
pain associated with the postoperative degenerative disc 
disease of the lumbar spine that is sufficient to warrant any 
additional rating for the service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

While VA examiners have estimated that the range of motion 
was additionally limited by pain, they further found that 
there was no fatigue, weakness, or lack of endurance or 
incoordination.  In sum, there is no competent evidence that, 
in consideration of these DeLuca factors, the service-
connected postoperative degenerative disc disease of the 
lumbar spine comes in any way close to approximating the 
criteria requisite for the next higher rating.  

There is no evidence in any respect that would suggest that 
the disability, after consideration of DeLuca, is productive 
of either: forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes coming close 
to approaching a duration of at least four weeks in the 
previous twelve months, at any time.
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an increase in evaluation on a schedular basis for the 
postoperative degenerative disc disease of the lumbar spine.  
Given the nature of the Veteran's service-connected spine 
disability as described above, the Board finds that there is 
no basis under any of the relevant diagnostic codes for 
awarding an evaluation higher than the 20 percent rating 
already in effect.  Should the Veteran's disability picture 
change in the future, she may be assigned a higher schedular 
evaluation.  See 38 C.F.R. § 4.1.  At present, however, there 
is no basis for a higher schedular evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the Veteran's service-connected 
spine disability does not meet the criteria for a schedular 
disability rating greater than that currently assigned for 
the lumbar spine disability, a higher schedular rating is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Rating Schedule.  The Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The Board finds that 
there appear to be such factors, and this matter is further 
discussed in the Remand section below.

ii.  Right Hip Strain and Left Hip Strain

The Veteran claims entitlement to an initial disability 
rating in excess of 10 percent for her right hip strain and 
in excess of 10 percent for her left hip strain.  Both hip 
disabilities are currently each evaluated as 10 percent 
disabling under Diagnostic Code 5019, for bursitis.  Under 
that code, bursitis is evaluated on the basis of limitation 
of motion of the affected part, as degenerative arthritis, 
pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees. 38 C.F.R. § 4.71, Plate II (2009).

During the April 2004 VA examination the Veteran reported 
complaints of pain with walking, climbing stairs or laying on 
her side, and functional impairment associated with those 
ambulations.  Symptoms were constant.  Treatment included use 
of pain relievers.  She had no prosthetic implants.

On examination the hips appeared normal.  The range of motion 
was additionally limited by pain in each hip, which was the 
major factor.  There was no fatigue, weakness, lack of 
endurance, incoordination, or ankylosis.  

The ranges of motion of the right hip included flexion from 
zero to 105 degrees, with pain at 105 degrees; extension from 
zero to 20 degrees; adduction from zero to 25 degrees, with 
pain at 25 degrees; abduction from zero to 25 degrees; 
external rotation from zero to 45 degrees; and internal 
rotation from zero to 15 degrees, with pain at 15 degrees. 

The ranges of motion of the left hip included flexion from 
zero to 90 degrees, with pain at 90 degrees; extension from 
zero to 15 degrees; adduction from zero to 25 degrees, with 
pain at 25 degrees; abduction from zero to 25 degrees; 
external rotation from zero to 35 degrees; and internal 
rotation from zero to 20 degrees, with pain at 20 degrees. 

X-rays of the hips were normal.  The report contains a 
diagnosis of bilateral hip sprain.  The examiner noted that 
subjectively the Veteran had bilateral hip pain; and 
objectively she had decreased range of motion associated with 
pain.  An MRI of the right hip in the past was normal.

The report of a July 2005 VA examination shows that the 
Veteran reported complaints of constant bilateral hip pain, 
especially after standing or walking.  She takes ibuprofen 
every morning and before bedtime to treat the pain.  The pain 
was not incapacitating and she had no prosthetic implants.  
Functional impairment involved activities requiring standing 
or walking.  She was not working.

On examination, the hips were within normal limits.  There 
was no ankylosis.  The examiner concluded that the hips had a 
normal range of motion: flexion of 125 degrees; extension of 
30 degrees; adduction of 25 degrees; abduction of 45 degrees; 
external rotation of 60 degrees; and internal rotation of 40 
degrees.  All end movements were associated with pain.  The 
Veteran stated that the joint function would be additionally 
limited by pain on repetitive use.  There was no fatigue, 
weakness, lack of endurance, or incoordination.

During an April 2008 VA examination the Veteran reported 
complaints of bilateral hip pain on lying down or with weight 
bearing for over 30 minutes.  The pain was usually at a level 
of 6 out of 10.  She used methadone at times for the pain and 
moist heat.  She had flare-ups of pain about twice a day, 
lasting for 30 to 40 minutes with a pain level of 9 out of 
10.  She used a neurostimulator at this point and pain 
medications.  She used a cane constantly and a wheelchair as 
needed for prolonged periods of required ambulation or 
standing.  She was able to do limited activities of daily 
living, but had problems with mobility, prolonged standing, 
cleaning, bathing.  She was unemployed.

On examination of the right hip, there was generalized pain 
to palpation near the greater trochanter.  There was no 
swelling or redness.  The ranges of motion of the right hip 
included flexion from zero to 100 degrees; extension from 
zero to 15 degrees; adduction from zero to 20 degrees; 
abduction from zero to 30 degrees; external rotation from 
zero to 40 degrees; and internal rotation from zero to 25 
degrees.  There was pain with all motion, and no additional 
limitation of motion noted.

On examination of the left hip, there was pain to palpation 
near the greater trochanter.  There was no heat, swelling or 
erythema.  The ranges of motion of the right hip included 
flexion from zero to 110 degrees; extension from zero to 20 
degrees; adduction from zero to 20 degrees; abduction from 
zero to 40 degrees; external rotation from zero to 45 
degrees; and internal rotation from zero to 30 degrees.  
There was pain with all motion, and no additional limitation 
of motion noted.  The report contains a diagnosis of 
trochanteric bursitis bilateral hips; mild degenerative 
changes noted on radiograph.  The examiner opined that 
additional limitation of function due to repetitive use or 
flare-ups could not be determined without resorting to mere 
speculation.

In evaluating the Veteran's service-connected left and right 
hip disabilities, the record does not contain any evidence 
showing that either of the right or left hip disabilities 
meets the criteria for a higher rating under Diagnostic Code 
5252. During the three VA examinations discussed above, the 
Veteran was able to flex the right and left hips far in 
excess of the 30 degrees limitation that would warrant a 
rating in excess of 10 percent.  

During the April 2004, July 2005 and April 2008 VA 
examinations, the Veteran was able to flex her right hip to 
105, 125, and 100 degrees, respectively; and her left hip to 
90, 125, and 110 degrees, respectively.  Generally, although 
pain with motion was noted, there was no fatigue, weakness, 
lack of endurance, incoordination, or ankylosis. 

Nevertheless, to warrant a rating in excess of 10 percent 
under Diagnostic Code 5252, the evidence must show that 
flexion of the thigh is limited to only 30 degrees. As this 
is not shown, an increase under that code is not warranted 
for the service-connected left or right hip disabilities.

The Board has considered whether a higher rating is warranted 
under other diagnostic criteria assignable for hip and thigh 
disability that would provide for a rating in excess of 10 
percent.  In addition to Diagnostic Code 5252, other 
provisions of 38 C.F.R. § 4.71a provide criteria for rating 
hip and thigh disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 to 5255 (2009).

First, the right and left hips do not show limitation of 
abduction with motion lost beyond 10 degrees, so as to 
warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  During the three VA examinations, 
range of motion testing for both hips showed abduction of at 
least to 25 degrees for both hips; far in excess of the 10 
degree limitation requisite for a 20 percent rating under 
Diagnostic Code 5253.  

Second, the clinical record does not show that either of the 
Veteran's bilateral hip disabilities cause ankylosis or hip 
flail joint to so as to meet the relevant criteria to warrant 
an evaluation under Diagnostic Codes 5250 or 5254.  See 38 
C.F.R. 
§ 4.71a.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure." 
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  
Flail joint is defined as a joint exhibiting abnormal or 
paradoxical mobility. See Id. at 637.  There is no medical 
evidence of these conditions.  Without evidence of hip 
ankylosis or flail hip joint, Diagnostic Codes 5250 and 5254 
are inapplicable.

On consideration of the criteria of Diagnostic Code 5255, the 
current 10 percent evaluation in effect for each hip would 
reflect a determination of impairment (malunion) of the hip, 
with slight hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  There is no evidence that either of the Veteran's 
right or left hip disabilities involves a malunion of a hip.  
Thus, the record does not show competent evidence so as to 
meet criteria for an increase under Diagnostic Code 5255.  As 
such, a higher rating for hip impairment under that code is 
not warranted for either hip disability.

Also, there is not a medical and factual basis upon which to 
conclude that there is functional loss due to pain associated 
with the right hip or left hip disabilities which is 
sufficient to warrant any additional rating for the service-
connected disabilities. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  While the VA examiners have characterized the 
Veteran's right and left hip disabilities as resulting in 
additional limitation of range of motion due to pain, there 
was no finding of fatigue, weakness, lack of endurance, 
incoordination, or ankylosis.

Even accounting for any decrease in range of motion or joint 
function additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use of any of the hip 
joints, the evidence does not warrant an increase over the 
present 10 percent for either hip.  The current evaluation of 
10 percent for each hip adequately compensates for the amount 
of disability caused by the Veteran's service-connected right 
and left hip disabilities.

B.  Reflex Sympathetic Dystrophy of the Left Foot

The Veteran claims entitlement to an initial disability 
rating in excess of 20 percent for her reflex sympathetic 
dystrophy of the left foot.  This disability is currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8720 as 
neuralgia of the sciatic nerve.  Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neuritis refers to 
inflammation of a nerve, with pain and tenderness, anesthesia 
and paresthesias, paralysis, wasting, and disappearance of 
the reflexes; and neuralgia refers to pain extending along 
the course of one or more nerves.  See Dorland's Illustrated 
Medical Dictionary 1281, 1282 (31st ed. 2007). 

Under Diagnostic Code 8520, complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520. Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and Diagnostic Code 
8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. § 
4.124a (2009).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2009).

During an April 2004 VA examination, the Veteran reported 
complaints of pain, weakness, stiffness, swelling and fatigue 
associated with standing or walking, and while at rest.  She 
reported that she could not apply pressure to the foot, and 
has difficulty walking.  On neurologic examination there was 
peripheral nerve involvement involving L3-4 with neuralgia, 
with pain to the left leg.  This involved the sensory 
distribution.  Left lower extremity motor function was 
normal.  Sensory testing showed abnormality with marked 
hypersensitivity to the dorsal aspect of the left foot.  
Barely touching the foot produced pain.

During a July 2005 VA examination the Veteran reported 
complaints of constant pain to the left foot, with a 
throbbing, aching pain and swelling.  She had hyperesthesia, 
and had to use crutches because she could not put full weight 
on the foot due to pain.  She reported having tingling and 
numbness and pain all the time.  She had weakness with 
movement, and pain and abnormal sensation.

On examination of the left foot there was no sign of abnormal 
weight bearing.  There was +1 edema of the left lower 
extremity.  Gait examination showed that the Veteran walked 
with bilateral crutches and tried not to put any weight on 
the left foot.  Distal pulses were normal.  Sensory 
examination showed hyperesthesia of the left leg and foot.  
Ankle reflexes were +2.  The report contains a diagnosis 
including a complex regional pain syndrome of the left calf 
and foot, which causes daily chronic foot pain.

During an April 2008 VA examination the Veteran reported 
complaints of pain, swelling, and redness to the left foot, 
with problems with anything touching her foot due to 
hypersensitivity.  She reported that during flare-ups she had 
increased pain, fatigue, functional loss and weakness; and 
had difficulty with daily activities.  She was limited in 
bending and mobility; and was unemployed.

On examination of the left foot, there was heat, swelling, 
and erythema over the dorsum of the left foot.  Pedal pulses 
were palpable.  There was pain to palpation and manipulation 
of the metatarsal heads, plantar arch, and calcaneal area.  
There were no calluses, tissue loss, ulcers; and distal 
neurovascular status was intact, with adequate capillary 
refill.  The assessment was reflex sympathetic dystrophy 
involving bilateral lower extremities. 
 
In this case, the Board finds that the service-connected 
reflex sympathetic dystrophy of the left foot, is productive 
of at most, moderate incomplete paralysis.  The evidence does 
not show that the involvement of the left lower extremity has 
been shown to be productive of more than moderate impairment 
so as to warrant a disability rating in excess of 20 percent 
for the left lower extremity neurologic manifestations.  None 
of the medical records contain opinions or characterizations 
that the disorder is productive of moderately severe 
symptoms.  

Furthermore, the associated neurologic manifestations of the 
left lower extremity has not been associated with more than 
sensory symptoms of pain and hypersensitivity, albeit recent 
findings included one episode of a finding of heat, swelling, 
and erythema over the dorsum of the left foot.  Although the 
evidence suggests difficulty walking, this is shown to be due 
to a composite of other service-connected disabilities, which 
in combination have been adequately compensated overall.

Based on the foregoing, there is no evidence that the 
neurologic symptoms of the left lower extremity has been 
shown to be productive of more than moderate impairment so as 
to warrant a disability rating in excess of 20 percent for 
the left lower extremity neurologic manifestations.  None of 
the medical records contain opinions or characterizations 
that the reflex sympathetic dystrophy of the left foot is 
productive of more than moderate symptoms.  None indicate 
moderately severe symptoms. 

Therefore, based on the foregoing, the condition of the 
service-connected neurologic manifestation of the reflex 
sympathetic dystrophy of the left foot does not warrant a 
rating in excess of 20 percent as there is no showing that 
there is more than moderate disability associated with the 
reflex sympathetic dystrophy of the left foot.  After a 
review of the record, the Board finds that the preponderance 
of the evidence is against the conclusion that a rating in 
excess of 20 percent is warranted.

C.  Asthma

Bronchial Asthma is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  This diagnostic code rates the 
severity of pulmonary disorders based primarily on objective 
numerical results of pulmonary function testing (PFT).  
Asthma is evaluated using the following tests: (1) Forced 
Expiratory Volume in one second (FEV-1) and (2) the ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC).  The post-
bronchodilator findings from the PFTs are the standard in 
pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996) (VA assesses pulmonary function after 
bronchodilation as these results reflect the best possible 
functioning of an individual).

Notably, effective in September 2006, 38 C.F.R. § 4.97, that 
section of the Rating Schedule that addresses disabilities of 
the respiratory system, was revised.  That revision applied 
to application of evaluation criteria for Diagnostic Codes 
6600, 6603, 6604, 6825- 6833, and 6840- 6845.  The revision 
does not apply to Diagnostic Code 6602.  See 71 Fed. Reg. 
52457- 01 (Sept. 6, 2006).

The Veteran's service-connected asthma is evaluated as 10 
percent disabling under Diagnostic Code 6602 for bronchial 
asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602.  That code 
provides for a higher 30 percent evaluation when pulmonary 
function tests reveal FEV-1 of 56 to 70 percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  38 C.F.R. § 4.97, Diagnostic Code 6602.

That code also provides for a 60 percent evaluation when 
pulmonary function tests reveal FEV-1 of 40 to 55 percent 
predicted, or FEV- 1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.  

If FEV-1 is less than 40 percent predicted, FEV-1/FVC is less 
than 40 percent, there is more than one attack per week with 
episodes of respiratory failure, or daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is required, then an evaluation of 
100 percent is warranted.  Id.

After reviewing all the evidence, the Board finds that a 30 
percent disability rating is warranted under Diagnostic Code 
6602 because the medical evidence indicates the Veteran's 
asthma has been treated with Albuterol (daily inhalational 
therapy).  The April 2004 VA examination report shows that 
she reported required daily inhalation of anti-inflammatory 
medication.  The July 2005 VA examination report shows that 
she reported occasional use of an inhaler, and she was on 
Singular and albuterol as needed.  The report of VA 
examination in April 2008 shows that the Veteran used an 
Albuterol inhaler, taking two puffs daily.  

Overall, after giving the benefit of the doubt to the 
Veteran's claim, the Board finds that the disability picture 
of the Veteran's asthma meets the criteria for a 30 percent 
disability rating under Diagnostic 6602, on the basis of 
daily inhalational or oral bronchodilator therapy.   

Thus, the Board grants the Veteran an increase in her 
disability rating for her service-connected asthma to 30 
percent.  A higher disability rating, however, is not 
warranted as the medical evidence fails to establish by 
pulmonary function testing that the Veteran's asthma is 
productive of an FEV-1 of 55 percent or less predicted or an 
FEV-1/FVC of 55 percent or less. 

Nor does the medical evidence establish that the Veteran's 
asthma has required at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  There is one mention by the Veteran in the 
three VA examination reports of any use of steroids.  In 
April 2004 she reported she inhaled steroids daily; however, 
other than that bare statement at the April 2004 VA 
examination, none of the other examination reports show any 
indication that she has used steroids at all.

For the foregoing reasons, a 30 percent disability rating, 
but no higher, is granted for the Veteran's service-connected 
asthma.

D.  Kidney Stones

The Veteran claims entitlement to an initial compensable 
disability rating for her kidney stones for the period prior 
to March 21, 2005, and in excess of 10 percent for the period 
from that date, pursuant to Diagnostic Code 7508.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7508, 
nephrolithiasis (formation of kidney stones) warrants a 30 
percent rating when there is evidence of recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy, (2) drug therapy, (3) invasive or non-invasive 
procedures more than two times a year.  All other ratings are 
assigned under Diagnostic Code 7509.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7509, 
hydronephrosis (distention of the pelvis and calices of the 
kidney with urine, as a result of obstruction of the ureter)
 warrants a 20 percent rating for frequent attacks of colic 
(renal colic/pain), requiring catheter drainage.  A 10 
percent rating is assigned where there is an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A noncompensable evaluation will be assigned when 
these requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

During an April 2004 VA examination the Veteran reported 
complaints of having kidney stones, with symptoms of pain in 
the kidney area and blood in the urine.  She stated that the 
symptoms were constant.  She reported she had not had any 
treatment because of the size of the stone; and that there 
was no functional impairment or time lost from work.  

The report's diagnosis summarized examination findings: a 
diagnosis of nephrolithiasis; subjectively the Veteran 
occasionally had pain and hematuria; objectively the CT scan 
in January 2004 showed multiple tiny non-obstructing renal 
calculi that has been stable in nature.  The Veteran had 
normal proximal ureters with no hydronephrosis, solid or 
cystic masses.  Urinalysis was within normal limits with 
insignificant findings.  

During a July 2005 VA examination the Veteran reported 
complaints of urination four to five times daily; with no 
problems starting.  She denied having any related problems 
such as weakness, weight loss, bladder stones, or renal 
colic.  She reported having recurrent urinary tract 
infections.  She had not had any urinary catheterization, 
dilatation, or drainage procedures.  She had not been 
hospitalized or had dialysis.  Her functional impairment 
related to frequent flank discomfort.

The examination report's diagnosis summarized examination 
findings: bilateral renal stones.  The Veteran had not had 
any renal colic, and had not sought treatment specifically 
for renal colic, though in retrospect she thought this may 
have caused an aching in the CV angle area.  The examiner 
opined in effect that it was unlikely that the Veteran's 
kidney stones caused her reported chronic urinary tract 
infections.

During an August 2005 VA urology consultation, examination 
showed one small calyceal calcification (about 1-2 mm in 
size) in the mid part of the kidney, which was not causing 
any obstruction.  The report contains an impression that the 
Veteran's reported pain in the back was not characteristic of 
renal origin; the imaging showed tiny densities that did not 
need urological intervention. 

A May 2007 VA urology treatment note indicated that the 
Veteran underwent catheterization at that time.  Urinalysis 
was "OK" but "CS" showed strep.

During an April 2008 VA examination the Veteran reported 
having had several very small kidney stones, which she passed 
spontaneously in 2003.  She reported complaints of recurrent 
urinary tract infections, and stated that she had been 
catheterized multiple times in the past, most recently in 
August 2007.  She reported complaints of urinary urgency and 
very mild urinary incontinence that did not require use of 
absorbent pads.  She reported that her urinary tract and 
kidney stones had very little affect on her activities of 
daily living, except when actually ill with an acute urinary 
tract infection or passing a stone.  If so, then she may be 
bedridden.

The report concludes with an assessment that summarizes 
examination findings: multiple small renal calculi involving 
both kidneys; currently asymptomatic, with normal urinalysis 
and renal functions.

After reviewing the entire record, the Board concludes that 
for the period prior to March 21, 2005, after affording the 
Veteran's claim the benefit of any doubt, a rating of 10 
percent is warranted.  The medical evidence prior to March 
21, 2005 is essentially the same as that from that date as to 
the Veteran's kidney stone disability picture.  On 
consideration of the Veteran's credible statements during VA 
examination in April 2004 reporting symptoms of pain in the 
kidney area and blood in the urine, along with objective 
evidence then of multiple tiny non-obstructing renal calculi, 
the Board finds that the disability picture meets the 
criteria for a 10 percent rating under Diagnostic Code 7509.  
There is evidence that the disability picture approximates a 
finding that there is an occasional attack of colic, not 
infected and not requiring catheter drainage.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.

However, the preponderance of the evidence does not show that 
the Veteran's kidney stones meet the criteria for a rating in 
excess of 10 percent at any time, because the preponderance 
of the evidence is against a finding that the Veteran has 
required catheter drainage, or of recurrent stone formation 
requiring one or more of the following: (1) diet therapy, (2) 
drug therapy, (3) invasive or non-invasive procedures more 
than two times a year. 

Generally, the competent medical findings from VA 
examinations and consultations addressing the matter, were 
that the Veteran had multiple tiny and non-obstructing renal 
calculi stable in nature; which was shown in August 2005 not 
needing urological intervention; and which in April 2008 were 
found to be asymptomatic, with normal urinalysis and renal 
functions.  Though the Veteran is shown to have undergone 
catheterization at some point, overall, the evidence does not 
warrant an evaluation in excess of 10 percent based on the 
totality of the competent evidence.  

For the foregoing reasons, a 10 percent disability rating, 
but no higher, is granted for the Veteran's service-connected 
kidney stones for the period prior to March 21, 2005; and a 
disability rating in excess of 10 percent is denied for any 
period.

E.  Irritable Bowel Syndrome 

The Veteran claims entitlement to an initial compensable 
disability rating for her irritable bowel syndrome, which is 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7319.

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable 
colon syndrome is evaluated on the basis of bowel 
disturbance.  A noncompensable evaluation will be assigned 
when these requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7319:

A noncompensable disability rating is warranted for mild 
symptoms: disturbances of bowel function with occasional 
episodes of abdominal distress.

A 10 percent disability rating is warranted for moderate 
symptoms; frequent episodes of bowel disturbance with 
abdominal distress.  

A 30 percent disability rating is warranted for severe 
symptoms; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress.  

During an April 2004 VA examination, the Veteran reported 
complaints of constipation, bloating, cramping, and abdominal 
discomfort.  She reported that she gained weight from 145 to 
165 pounds in ten months.  She reported a number of symptoms 
including bloating, gas, alternating diarrhea and 
constipation, sometimes nausea, and it resulted in her 
appendix being removed.  She had symptoms flare-up about once 
a month, during which she is unable to do daily functions.  
The veteran reported no history of fistula.  The examiner 
noted that the currently alternating constipation and 
diarrhea were consistent with Rome II criteria for irritable 
bowel syndrome.

The examination report contains a diagnosis summarizing the 
examiner's findings: irritable bowel syndrome; subjectively, 
meeting Rome II criteria in that the Veteran has lower 
abdominal pain associated with change in stool frequency and 
consistency with pain relieved after bowel movements; 
objectively, unremarkable barium enemas and CT scans in the 
past, which is consistent with irritable bowel syndrome.  The 
examiner opined that the irritable bowel syndrome did not 
cause significant anemia or any malnutrition.

During a July 2005 VA examination the Veteran reported 
complaints of having had constipation for several years 
related to stress, which did not affect her general health or 
weight.  She complained of diffuse abdominal discomfort in 
the lower abdomen with constipation.  She had no nausea or 
vomiting, and no diarrhea.  She treated the condition with 
increased fiber in her diet.  She had no history of fistula, 
or blood in the stool. She had no history of inflammatory 
bowel disease and had not had a colonoscopy.  

After examination the report contains a diagnosis of chronic 
constipation.  The Veteran has no diarrhea.  The examiner 
noted that the Veteran's condition was not one that would 
cause significant anemia or malnutrition.

During an April 2008 VA examination the Veteran reported that 
her main complaint was having constipation.  She used Mirilx 
and high fiber diets in treatment.  She reported that over 
the course of five years she had had to go to the emergency 
room for treatment of constipation.  Currently she had not 
had a bowel movement in three days.  She denied any vomiting 
or fistula.  She may have episodes of diarrhea two or three 
times a year, but that was not a predominant feature of her 
irritable bowel syndrome.  After examination the examination 
report contains an assessment of irritable bowel syndrome, 
currently well controlled. 

The evidence on file does not reflect that the disability 
picture of the Veteran's irritable bowel syndrome is 
productive of moderate symptoms, that is, frequent episodes 
of bowel disturbance with abdominal distress.  As reflected 
in the April 2008 VA examination report, the Veteran's 
irritable bowel syndrome is well controlled.  The predominant 
feature is having constipation, although there have been 
episodes of diarrhea.  

As summarized in the reports above, the evidence overall does 
not show that the symptoms of the Veteran's irritable bowel 
syndrome is productive of more than mild symptoms, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  Therefore, a higher rating in excess of 
the current noncompensable evaluation is not warranted at any 
time during the pendency of the appeal.  Fenderson, supra.  

F.  Conclusions

The Board has based its decision in this case upon the 
applicable provisions of VA's Rating Schedule.  Although the 
evidence shows some extent of impairment due to the service-
connected reflex sympathetic dystrophy of the left foot, 
right hip strain, left hip strain, asthma, kidney stones, and 
irritable bowel syndrome, there is no evidence that the 
manifestations of these conditions are unusual or exceptional 
to demonstrate that the Rating Schedule is inadequate for 
determining the proper level of disability for these.  Nor is 
there evidence that these specific disabilities have been 
responsible for frequent absences from work; or any 
indication that these disorders have necessitated frequent 
periods of hospitalization. 
 
Therefore, with respect to these disabilities, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (2009) are not met 
and the Board is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  .  See Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

Service connection for a memory loss disorder is denied.

A disability rating in excess of 20 percent for postoperative 
degenerative disc disease of the lumbar spine is denied. 

A disability rating in excess of 10 percent for left hip 
strain is denied. 

A disability rating in excess of 10 percent for right hip 
strain is denied. 

A disability rating in excess of 20 percent for reflex 
sympathetic dystrophy of the left foot is denied. 

A disability rating of 30 percent for asthma is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits. 

A disability rating of 10 percent for kidney stones for the 
period prior to March 21, 2005, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

A disability rating in excess of 10 percent for kidney stones 
for the period from March 21, 2005, is denied. 

A compensable disability rating for irritable bowel syndrome 
is denied. 


REMAND

A remand is necessary for the RO to address whether the 
disability picture of the Veteran's service-connected 
postoperative degenerative disc disease of the lumbar spine 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service, to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Before addressing the issue of entitlement to an 
extraschedular rating for extraschedular rating for the 
Veteran's service-connected postoperative degenerative disc 
disease of the lumbar spine, the Board finds that additional 
development is required.  The Board has considered whether 
the Veteran's disability picture due to her postoperative 
degenerative disc disease of the lumbar spine is so severe as 
to warrant extra-schedular consideration.  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(a), (b) (2009).

According to § 3.321(b)(1), an extra-schedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Court has held that the question of an extra-schedular 
rating is a component of a Veteran's claim for an increased 
rating for the postoperative degenerative disc disease of the 
lumbar spine. See Bagwell v. Brown, 9 Vet. App. 157 (1996). 
Pursuant to Bagwell the Board may deny extra-schedular 
ratings, provided that adequate reasons and bases are 
articulated.  See VAOPGCPREC 6-96 (Board may deny extra-
schedular ratings, provided that the RO has fully adjudicated 
the issue and followed appropriate appellate procedure). 
Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), in which the Court had found that when an 
extra-schedular grant may be in order, that issue must be 
referred, pursuant to 38 C.F.R. § 3.321, to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance."

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If the Rating Schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating. Id.

There are several significant findings of record providing 
some insight into how the Veteran's service-connected low 
back disability may markedly interfere with her 
employability, though without necessarily resolving this 
issue.

Importantly, the Veteran's low back disability appears to be 
quite severe and potentially inadequately compensated by her 
current 20 percent rating.  Most recently, this is reflected 
in a statement received in February 2009 from a VA physician 
at the Biloxi VA Medical Center (VA Gulf Coast Veterans 
Health Care System) where the Veteran receives treatment for 
her low back disability.  

That physician stated that the Veteran was not able to work 
because she is disabled from low back pain with several 
abnormalities.  In this regard, the physician noted that on a 
July 9, 2008 Cat-Scan (computed tomography scan), there were 
findings of: (1) Arachnoiditis at L3-L4 producing clumps of 
nerve roots; (2) Retrolisthesis at L5-S1 with disc 
degeneration; and (3) Concentric constriction of the thecal 
sac at L4-L5 due to disc bulge and ligamentum flavum. 

There are further related factors of marked interference with 
employment.  During the April 2004 VA examination the Veteran 
reported that she lost 25 to 30 hours a week from work as an 
air traffic controller due to her back.  By the time of her 
July 2005 VA examination she was no longer working at her 
previous job as an air traffic controller.  During the July 
2005 VA examination the examiner noted that it would be 
difficult for the Veteran to find work; noting that the 
Veteran stated she could not be employed in part due to her 
back pain that made her unable to sit or stand.

The pain is clearly very significant as evidenced by the 
January 2004 spinal cord stimulation implant.  The Board 
finds that available schedular evaluations for the service-
connected disability are inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Following any additional development 
deemed appropriate by the AOJ, to include 
additional examination if deemed 
appropriate, determine whether the Veteran 
is entitled to extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) for her service-connected 
connected postoperative degenerative disc 
disease of the lumbar spine.  If so, refer 
this case to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for appropriate 
action.
 
2.  If the benefit sought is not granted, 
issue the Veteran and her representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
Veteran and her representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


